Citation Nr: 0934294	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  08-09 665A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a lower back 
disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Moore, Law Clerk


INTRODUCTION

The Veteran served on active duty from February 1969 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, denying service connection for a lower 
back disability.  In November 2007, the Veteran submitted a 
notice of disagreement and subsequently perfected his appeal 
in April 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if any further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the Veteran's claim 
of entitlement to service connection for a lower back 
disability.

VA treatment records, dating back to January 2001, show 
continuous complaints of lower back pain and reference 
treatment for the lower back, including medication and 
physical therapy.  Additionally, a March 1969 service 
treatment record indicates that the Veteran complained of 
back pain after being kicked in the right buttock.  The 
Veteran contends that he continued to have lower back pain 
since the inservice injury and had medical treatment therefor 
in the intervening years.  No VA examination has been 
provided to determine a possible nexus between the March 1969 
injury and the Veteran's current lower back pain.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when there is: (1) evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, 
(3) an indication that the current disability may be related 
to the in-service event, and (4) insufficient evidence to 
decide the case.

In light of the evidence showing an in-service complaint of 
back pain, post-service medical evidence of the same 
complaint, and the report of back pain ever since the 
inservice injury, the Board finds that an examination and 
medical nexus opinion are necessary in order to properly 
resolve the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2009); see also McLendon, supra.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran must be scheduled for a VA 
examination to determine the nature and 
etiology of his alleged lower back 
disability.  The examiner must review 
pertinent documents in the Veteran's claims 
file in conjunction with the examination.  
This must be noted in the examination 
report.

The examiner must determine if the Veteran 
has a lower back disability.  If so, the 
examiner must state whether it is at least 
as likely as not that the Veteran's lower 
back disability is the result of a disease 
or injury in service, particularly the 
March 1969 injury.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

2.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the paragraph 
above, the claim of entitlement to service 
connection for a lower back disability 
should be readjudicated.  If the claim 
remains denied, a supplemental statement 
of the case should be provided to the 
Veteran and his representative.  After 
they have had an adequate opportunity to 
respond, this issue should be returned to 
the Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2008).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

	(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  See 38 C.F.R. § 20.1100(b) (2008).

